02/28/2022



                                                              Case Number: DA 21-0426




     IN THE SUPREME COURT OF THE STATE OF MONTANA

                    Supreme Court Cause No. DA 21-0426

FLYING T RANCH,LLC.,                )
                                    )
    Plaintiff and Appellee,         )     ORDER EXTENDING
                                    )      DEADLINE TO FILE
    v.                              )     MEAGHER COUNTY'S
                                    )       ANSWER BRIEF
                                    )
CATLIN RANCH,LP.,                   )
                                    )
         Defendant and Appellant,   )
                                    )
MEAGHER COUNTY BY &                 )
THROUGH ITS COMMISSION,             )
SCOTT JACKSON,LYNN                  )
JACKSON,DEBRA WILLIAMS,             )
LISA ANDERSON,BERT                  )
WILLIAMS & CONNIE HIX,              )
                                    )
    Defendants and Appellees,       )
                                    )
CATLIN RANCH,LP,                    )
                                    )
    Cross-Claimant & Appellant,     )
                                    )
    v.                              )
                                    )
DEBRA WILLIAMS,LISA                 )
ANDERSON,BERT WILLIAMS,             )
and CONNIE HIX,                     )
                                    )
    Cross-Claim Defendants and      )
    Appellees.                      )
                                    )


                                    1
      BEFORE the Court is Appellee, Meagher County's first motion to extend

the deadline to file its Answer Brief. It is unopposed by the other parties. For

good cause shown, it is hereby ORDERED:

      The deadline for Appellee, Meagher County to file its Answer Brief is

extended to and including April 11, 2022.

      DATED this            day of                                     ,2022.




                                       Hon. Chief Justice Mike McGrath

cc:
      Rachel A. Taylor
      Hanna Warhank
      Matt Williams
      Vuko J. Voyich
      Kelly Voyich
      Brian K. Gallik
      Jim Lippert




                                         2                             Electronically signed by:
                                                                          Bowen Greenwood
                                                                      Clerk of the Supreme Court
                                                                           February 28 2022